Title: To George Washington from John Parke Custis, 11 May 1778
From: Custis, John Parke
To: Washington, George


                    
                        Hond Sir
                        Mt Vernon May 11th 1778
                    
                    Having been disappointed by a Series of Accidents in visiting you the Winter past, I am now oblidged, to lay aside all Thoughts of gratifying Myself in the wish of seeing you shortly, in Duty to the Gentlemen of Fairfax, who elected Me, so honorably to myself, their Representative. I suffer no smal Uneasiness at being absent so long from the House. I was in Hopes to have carried my Colleague with Me, but He according to Custom will not be down in a Fortnight. I shall go this Evening as far as Gunston in my Way to Williamsburg.
                    I have sent by Mr Washington, a Deed from you to Mr Henry for the Land in King & Queen. I had by the Advice of my Uncles the Conveyance  drawn directly from you to Henry. They said, it wou’d answer as well and would be saving a good deal of Trouble and some Expence. I hope this Method will not be disagreable to you, as I earnestly wish to have this Business settled between Henry and Myself as soon as possible. He has been generous enough to invest the £5500 in Loan Office Certificates, which are deposited with Mr Wythe for My Use, untill I can get him Deeds. I loose Nothing by the Deeds not having been made, as soon as the Land was sold, the Money having been paid immediately, nevertheless I wish much to make him Deeds, as he is extremely anxious to have them done. You may probably meet with some Officers, or others, who may be at the General Court in October, as witnesses to the Deed.
                    I have long thought seriously of selling my Land in Newkent where Trowers lives, & in Hanover, my Lots in Williamsburg & James Town. I do not I am certain make any thing by keeping these Lands, & Lots, the Land is so very mean that but little Profit can be gaind by working Them; and as Williamsburg is declining fast, and the Houses on my Lots are in a wretched Situation; and are not fit to live in, and it will never be worth my while either to build or repair, my Lots in James Town are useless to Me at present, and I beleive will lesse⟨n⟩ rather then increase in Value. Under these Circumstances I think it will be most to my Advantage to sell and put the Money into the Funds. Mean Lands will certainly sell higher at this Time, then for half a Century to come, owing to the Depreciation of our Money. Money will rise in Value much faster then Lands, unless in particular spots, and as our Independence stands fair to be acknowledged by the World, our Money will inevitably rise to it’s proper Value, and their can be no better Security then our Funds—I shall be thankful for your Advice and Sentiments on this Head as soon as convenient.
                    I have been for several Days past endeavouring to purchase Mr Robert Alexander’s Place, that He lives at. He offered to sell it, his Price was twelve thousand Pounds. I thought this a very extravagant, nevertheless I agreed to give it Him. He then flew off, unless I would insure Him 6 pr Ct for ever, this could never be expected by any reasonable Man. We therefore broke off. I never wishd any thing more in my Life, then to settle in this County. I know the People, they are better disposed then any Part of Virginia, and I am satisfied I shall live happier here, then in any other Part: my other Estate lying upon the Water, the Communication when the Bay was open, would be very easy, and not attended with any great Expence, as I must keep a good Boat to run from the Eastern Shore to the Western. Mr Gerard Alexander has advertised his Land for Sale. I have some thoughts of purchaseing his Land, and then exchangeing with Mr Robert Alexander for his. I think,  I can do this without injureing Myself, as I have already £6000 in the Funds, and I expect my Lands and Lots will sell for as much more, my Bonds will then remain untouch’d. I have some thoughts of getting them paid of, and putting that money into the Funds. I shall gain one per Centum yearly by doing this, and have my Interest regularly paid, and the Principle will be on the very best Security. one great reason I have for liking this Scheme, is the bad Success I have had in collecting my Interest on private Bonds; I cannot reckon upon them in any Bargain with Certainty, having received Interest but from two Gentlemen since I had the Bonds, tho in an Advertisement, I requested them to pay what was due—you will oblidge Me by communicating your Sentiments on this Head.
                    Being certain that by this time your Patience is wore out in reading my Scrawl, and having no News to communicate, I shall not trespass longer on your Goodness, but conclude with congratulating you, on the late glorious and important News from France, and in wishing you Health, and Success in your present undertakeing, in which Nelly sincerely joins. your ever affecte & much o[b]lidged
                    
                        J.P. Custis
                    
                